Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): September 30, 2007 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On November 13, 2007, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended September 30, 2007. A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. November 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: November 13, 2007 By: /s/Julie M. Pierce Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 News Release For Immediate Release ALASKA PACIFIC REPORTS THIRD QUARTER EARNINGS JUNEAU, Alaska, November 13, 2007 Alaska Pacific Bancshares, Inc. ("Company") (OTCBB: AKPB), the parent company of Alaska Pacific Bank, announced third quarter net income of $249,000, or $.38 per diluted share. The earnings represent a decrease of $32,000 (11.4%) from the second quarter ended June 30, 2007 and $70,000 (21.9%) from the third quarter of 2006. Net interest income was $2.4 million for the third quarter of 2007, a 1.3% increase over the second quarter of this year and a 11.3% increase over the third quarter of 2006. The increases reflect both growth in average loans and an improving yield on loans and other earning assets. The net interest margin on average earning assets for the third quarter was 5.46% in 2007 compared with 5.38% last quarter and 5.06% from the third quarter a year ago. Loans (excluding loans held for sale) were $160.8 million at September 30, 2007, a decrease of 1.5% from last quarter and an increase of 5.9% from a year ago. Deposits at September 30, 2007 were $154.3 million, a $4.9 million (3.3%) increase from last quarter and a $0.5 million (0.3%) increase from a year ago. Nonaccrual loans at September 30, 2007 were $114,000 compared with $69,000 at June 30, 2007and $1.3 million at September 30, 2006. Net loan chargeoffs (net recoveries) for the quarter were $49,000 compared with recoveries of $1,000 last quarter andnone in the third quarter of 2006. The provision for loan losses was $45,000 in each of the last two quarters, compared with $55,000 in the third quarter of 2006. Mortgage banking income in the third quarter of 2007 was $92,000 compared with $77,000 last quarter and $59,000 in the third quarter of 2006. Noninterest expense for the third quarter was $2.3 million, an increase of $142,000 (6.7%) from the second quarter and $388,000 (20.6%) from the third quarter of 2006. As previously announced, the Company declared a regular quarterly dividend of $.10 per share, payable November 21, 2007, to shareholders of record as of November 7, 2007. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. 5 The Company's actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements due to a wide range of factors including, but not limited to, the general business environment, interest rates, the economy in Southeast Alaska, the real estate market, competitive conditions betweenbanks and non-bank financial services providers, regulatory changes, and other risks detailed in the Company's reports filed with the Securities and Exchange Commission. Contact: Julie Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 6 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) Third Quarter 2007 (dollars in thousands, except per-share amounts) Three Months Ended September 30, June 30, September 30, 2007 2007 2006 Condensed Income Statement: Interest income $ 3,353 $ 3,310 $ 3,013 Interest expense (992 ) (1,025 ) (887 ) Net interest income 2,361 2,285 2,126 Provision for loan losses (45 ) (45 ) (55 ) Mortgage banking income 92 77 59 Other noninterest income 267 258 288 Noninterest expense (2,274 ) (2,132 ) (1,886 ) Net income before income tax 401 443 532 Income tax expense (152 ) (162 ) (213 ) Net income $ 249 $ 281 $ 319 Earnings per share: Basic $ .39 $ .44 $ .51 Diluted .38 .43 .49 Performance Ratios: Return on average equity 5.48 % 6.25 % 7.48 % Return on average assets 0.54 0.62 0.71 Yield on average earning assets 7.76 7.80 7.17 Cost of average interest-bearing liabilities 3.01 3.04 2.71 Interest rate spread 4.75 4.76 4.46 Net interest margin on: Average earning assets 5.46 5.38 5.06 Average total assets 5.10 5.05 4.74 Efficiency ratio (a) 86.53 83.84 78.13 Average balances: Loans $ 164,932 $ 162,366 $ 153,581 Earning assets 172,915 169,749 168,120 Assets 185,297 180,914 179,261 Interest-bearing deposits 118,911 116,751 118,595 Total deposits 149,200 140,716 146,637 Interest-bearing liabilities 131,776 134,817 130,800 Shareholders' equity 18,173 17,973 17,070 Average shares outstanding: Basic 633,697 633,197 625,592 Diluted 661,316 660,902 651,796 7 September 30, June 30, September 30, 2007 2007 2006 Balance sheet data: Total assets $ 185,220 $ 188,851 $ 176,835 Loans, before allowance 160,800 163,290 154,174 Loans held for sale 1,390 687 75 Investment securities 4,092 4,535 8,336 Total deposits 154,329 149,387 145,011 Federal Home Loan Bank advances 10,898 18,119 14,069 Shareholders' equity 18,278 18,068 16,375 Shares outstanding (b) 642,609 641,609 627,754 Book value per share $ 28.44 $ 28.16 $ 26.08 Asset quality: Allowance for loan losses 1,734 $ 1,738 $ 1,416 Allowance as a percent of loans 1.08 % 1.06 % 0.92 % Nonaccrual loans 114 $ 69 $ 1,288 Total nonperforming assets 114 320 1,389 Net chargeoffs (recoveries) for quarter 49 (1 ) 33 (a) Noninterest expense divided by the sum of net interest income and noninterest income, excluding mortgage banking income. (b) Excludes only treasury stock. 8
